DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Comert et al (WO 2015/144243 A1).
Regarding claim 1, Ramaswamy disclose a method comprising: detecting, by a processor, a frame or an image displayed by an application (Ramaswamy; Para [0050]); performing a histogram analysis of the frame or the image displayed (Ramaswamy; Para [0106]); determining a frame rate of the frame or the image displayed (Ramaswamy; Para [0052]; detect a number of frame over a predetermined interval is interpreted as frame rate); determining a type of the application based on the histogram analysis and the frame rate (Ramaswamy; Para [0052]; content source identification); but do not expressly disclose and applying a hardware equalizer setting for audio content based on the application type, wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings. However, in the same field of endeavor, Comert et al disclose a method comprising and applying a hardware equalizer setting for audio content based on the application type (Comert et al; Para [0017]-[0018]), wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings (Comert et al; Para [0019]-0018]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been the automatic optimization of the sound output.

Regarding claim 2, Ramaswamy in view of Comert et al disclose the method of claim 1, wherein the determining the application type is further based on metadata associated with the application or the frame or the image displayed (Ramaswamy; Para [0056]).

Regarding claim 7, Ramaswamy in view of Comert et al disclose the method of claim 1, but do not expressly disclose wherein the corresponding hardware equalizer settings are stored in a monitor. However, in the same field of endeavor, Comert et al disclose a method wherein the corresponding hardware equalizer settings are stored in a monitor (Comert et al; Para [0114]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been to reduce the size of the system.

Regarding claim 15, Ramaswamy discloses a non-transitory computer-readable medium including code that when executed performs a method (Ramaswamy; Para [0114]), the method comprising: performing a histogram analysis of a frame or the image (Ramaswamy; Para [0106]); determining a frame rate of the frame or the image (Ramaswamy; Para [0052]; detect a number of frame over a predetermined interval is interpreted as frame rate); determining an application type of the application based on the histogram analysis and the frame rate (Ramaswamy; Para [0052]; content source identification); but do not expressly disclose and applying a hardware equalizer setting for audio content based on the application type, wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings. However, in the same field of endeavor, Comert et al disclose a method comprising and applying a hardware equalizer setting for audio content based on the application type (Comert et al; Para [0017]-[0018]), wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings (Comert et al; Para [0019]-0018]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been the automatic optimization of the sound output.

Regarding claim 16, Ramaswamy in view of Comert et al disclose the non-transitory computer-readable medium of claim 15, wherein the determining the application type is further based on metadata associated with the application (Ramaswamy; Para [0056]).

Regarding claim 19, Ramaswamy in view of Comert et al disclose the non-transitory computer-readable medium of claim 15, but do not expressly disclose wherein the corresponding hardware equalizer settings are stored in a monitor. However, in the same field of endeavor, Comert et al disclose a method wherein the corresponding hardware equalizer settings are stored in a monitor (Comert et al; Para [0114]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been to reduce the size of the system.

Claims 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Comert et al (WO 2015/144243 A1) and further in view of Mitra et al (US 2017/0264970 A1).
Regarding claim 3, Ramaswamy in view of Comert et al disclose the method of claim 1, but do not expressly disclose further comprising determining a signature of the application based on the histogram analysis and the frame rate. However, in the same field of endeavor, Mitra et al disclose a method further comprising determining a signature of the application based on the histogram analysis and the frame rate (Mitra et al; Para [0087]-[0089]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the fingerprint extraction taught by Mitra to perform the source identification in the display taught by Ramaswamy. The motivation to do so would have been the reduction of processing complexity of the content identification.

Regarding claim 17, Ramaswamy in view of Comert et al disclose the non-transitory computer-readable medium of claim 15, but do not expressly disclose further comprising determining a signature of the application based on the histogram analysis and the frame rate. However, in the same field of endeavor, Mitra et al disclose a method further comprising determining a signature of the application based on the histogram analysis and the frame rate (Mitra et al; Para [0087]-[0089]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the fingerprint extraction taught by Mitra to perform the source identification in the display taught by Ramaswamy. The motivation to do so would have been the reduction of processing complexity of the content identification.

Claims 4-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Comert et al (WO 2015/144243 A1) and further in view of Ahn et al (NL 1030365 C2).
Regarding claim 4, Ramaswamy in view of Comert et al disclose the method of claim 1, but do not expressly disclose wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format. However, in the same field of endeavor, Ahn et al disclose a method wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format (Ahn et al; Page 9; lines 40-50). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the histogram analysis taught by Ahn as histogram analysis in the device taught by Ramaswamy. The motivation to do so would have been the reduction of burn in effect.

Regarding claim 5, Ramaswamy in view of Comert et al disclose the method of claim 1, but do not expressly disclose wherein performing the histogram analysis includes determining whether the frame or the image is not in a letterbox format. However, in the same field of endeavor, Ahn et al disclose a method wherein performing the histogram analysis includes determining whether the frame or the image is not in a letterbox format (Ahn et al; Page 9; lines 40-50). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the histogram analysis taught by Ahn as histogram analysis in the device taught by Ramaswamy. The motivation to do so would have been to improve the accuracy of the histogram analysis.

Regarding claim 18, Ramaswamy in view of Comert et al disclose the non-transitory computer-readable medium of claim 15, but do not expressly disclose wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format. However, in the same field of endeavor, Ahn et al disclose a method wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format (Ahn et al; Page 9; lines 40-50). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the histogram analysis taught by Ahn as histogram analysis in the device taught by Ramaswamy. The motivation to do so would have been the reduction of burn in effect.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Comert et al (WO 2015/144243 A1) and further in view of Qu et al (US 2016/0335967 A1).
Regarding claim 6, Ramaswamy in view of Comert et al disclose the method of claim 1, but do not expressly disclose further comprising determining a refresh rate of the frame or the image displayed. However, in the same field of endeavor, Qu et al disclose a method further comprising determining a refresh rate of the frame or the image displayed (Qu et al; Para [0014]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the refresh rate detector taught by Qu to detect the refresh rate of the device taught by Ramaswamy. The motivation to do so would have been the reduction of power consumption in the video device.

Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Comert et al (WO 2015/144243 A1) and further in view of Greve (US 2008/0175411 A1).
Regarding claim 8, Ramaswamy in view of Comert et al disclose the method of claim 7, but do not expressly disclose applying a sub-tier hardware equalizer setting based on a music application genre. However, in the same field of endeavor, Greve discloses a method comprising applying a sub-tier hardware equalizer setting based on a music application genre (Greve; Para [0023]-[0025]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Greve to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been to provide a plurality of options to the user.

Regarding claim 20, Ramaswamy in view of Comert et al disclose the non-transitory computer-readable medium of claim 15, but do not expressly disclose applying a sub-tier hardware equalizer setting based on a music application genre. However, in the same field of endeavor, Greve discloses a method comprising applying a sub-tier hardware equalizer setting based on a music application genre (Greve; Para [0023]-[0025]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Greve to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been to provide a plurality of options to the user.

Claims 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Tsai et al (US 2012/0287119 A1) and further in view of Comert et al (WO 2015/144243 A1).
Regarding claim 9, Ramaswamy discloses an information handling system, comprising: a processor configured to detect a frame or an image displayed at a display device by an application (Ramaswamy; Para [0050]; processor 1512); an interface board coupled to the display device (Ramaswamy; Para [0116]; interface 1524); determine a type of the application based on a histogram analysis of the frame or the image analysis and on the frame rate (Ramaswamy; Para [0052]; content source identification); but do not expressly disclose and a scaler chip that resides in the interface board and configured to: determine a frame rate of the frame or the image and apply a hardware equalizer setting for audio content based on the application type, wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings. However, in the same field of endeavor, Tsai et al disclose a method comprising a scaler chip that resides in the interface board and configured to: determine a frame rate of the frame or the image (Tsai et al; Para [0022]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the chip taught by Tsai as scaler chip in the display taught by Ramaswamy. The motivation to do so would have been to reduce the side effects on the display. Moreover, in the same field of endeavor, Comert et al disclose a method comprising and applying a hardware equalizer setting for audio content based on the application type (Comert et al; Para [0017]-[0018]), wherein the hardware equalizer setting is from a pre-defined list of applications with corresponding hardware equalizer settings (Comert et al; Para [0019]-0018]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been the automatic optimization of the sound output.

Regarding claim 10, Ramaswamy in view of Tsai and further in view of Comert et al disclose the information handling system of claim 9, wherein the determination of the application type is further based on metadata associated with the application (Ramaswamy; Para [0056]).

Regarding claim 14, Ramaswamy in view of Tsai and further in view of Comert et al disclose the information handling system of claim 9, but do not expressly disclose wherein the corresponding hardware equalizer settings are stored in the display device. However, in the same field of endeavor, Comert et al disclose a method wherein the corresponding hardware equalizer settings are stored in a monitor (Comert et al; Para [0114]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the equalizer taught by Comert to perform the audio compensation in the display taught by Ramaswamy. The motivation to do so would have been to reduce the size of the system.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Tsai et al (US 2012/0287119 A1) and further in view of Comert et al (WO 2015/144243 A1) and further in view of Mitra et al (US 2017/0264970 A1).
Regarding claim 11, Ramaswamy in view of Tsai and further in view of Comert et al disclose the information handling system of claim 9, but do not expressly disclose further comprising determining a signature of application based on the histogram analysis and the frame rate. However, in the same field of endeavor, Mitra et al disclose a method further comprising determining a signature of the application based on the histogram analysis and the frame rate (Mitra et al; Para [0087]-[0089]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the fingerprint extraction taught by Mitra to perform the source identification in the display taught by Ramaswamy. The motivation to do so would have been the reduction of processing complexity of the content identification.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Tsai et al (US 2012/0287119 A1) and further in view of Comert et al (WO 2015/144243 A1) and further in view of Ahn et al (NL 1030365 C2).
Regarding claim 12, Ramaswamy in view of Tsai and further in view of Comert et al disclose the information handling system of claim 9, but do not expressly disclose wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format. However, in the same field of endeavor, Ahn et al disclose a method wherein performing the histogram analysis includes determining whether the frame or the image is in a letterbox format (Ahn et al; Page 9; lines 40-50). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the histogram analysis taught by Ahn as histogram analysis in the device taught by Ramaswamy. The motivation to do so would have been the reduction of burn in effect.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2007/0192782 A1) in view of Tsai et al (US 2012/0287119 A1) and further in view of Comert et al (WO 2015/144243 A1) and further in view of Qu et al (US 2016/0335967 A1).
Regarding claim 13, Ramaswamy in view of Tsai and further in view of Comert et al disclose the information handling system of claim 9, but do not expressly disclose further comprising determining a refresh rate of the frame or the image. However, in the same field of endeavor, Qu et al disclose a method further comprising determining a refresh rate of the frame or the image displayed (Qu et al; Para [0014]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the refresh rate detector taught by Qu to detect the refresh rate of the device taught by Ramaswamy. The motivation to do so would have been the reduction of power consumption in the video device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651